37 F.3d 617
David E. ELLIOTT, Jr., an incapacitated adult By and Throughhis guardian, Barbara V. ELLIOTT, Barbara V.Elliott, individually, Plaintiffs-Appellees,v.UNITED STATES of America, Defendant-Appellant.
No. 93-8027.
United States Court of Appeals,Eleventh Circuit.
Nov. 8, 1994.

H. Randolph Aderhold, Jr., Asst. U.S. Atty., Macon, GA, Vicki Raines Crowell, Dept. of the Army, Office of the Staff Judge Advocate, Fort Benning, GA, Lowell V. Sturgill, Jr., Robert S. Greenspan, U.S. Dept. of Justice, Washington, DC, for appellant.
Paul Van Kilpatrick, Max Reginald McGlamry, Charles Neal Pope, Columbus, GA, Wade H. Tomlinson, III, Michael L. McGlamry, Steven W. Saccoccia, Pope, McGlamry, Kilpatrick & Morrison, Atlanta, GA, for appellees.
Appeal from the United States District Court for the Middle District of Georgia (No. 91-55-COL), J. Robert Elliott, Judge.
Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges, and FAY*, Senior Circuit Judge.
PER CURIAM:

Prior Report:  13 F.3d 1555

1
The judges of the en banc court are equally divided on the proper disposition of this case.  Therefore, the judgment of the district court is AFFIRMED by operation of law.  See, e.g., Smith v. Zant, 887 F.2d 1407, 1408 (11th Cir.1989);  Reshard v. Britt, 839 F.2d 1499 (11th Cir.1988).



*
 Senior U.S. Circuit Judge Fay elected to participate in this decision pursuant to 28 U.S.C. Sec. 46(c)